Citation Nr: 1434209	
Decision Date: 07/31/14    Archive Date: 08/04/14

DOCKET NO.  08-03 308	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for residuals of laceration of the 5th digit, right hand.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The Veteran served on active duty from November 1987 to October 1995.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which denied service connection claims for hypertension and residuals of laceration of the 5th digit, right hand.

The Veteran provided testimony at a hearing before a decision review officer (DRO) at the RO in February 2011.  A transcript of this hearing has been associated with the Veteran's VA claims folder.

This case was previously before the Board in May 2012 at which time the claims on appeal were remanded.  As will be discussed further, the AOJ substantially complied with these remand orders with respect to the claims decided herein; and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (finding that only substantial compliance, rather than strict compliance, with the terms of a Board's remand directives is required); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  

For purposes of clarification, in correspondence from the Board dated in September 2013, the Veteran was advised that he had an opportunity to receive a new Board decision in his case to correct any potential error relating to the conduct of a Board hearing.  In November 2013, the Veteran requested that the May 2012 Board decision be vacated and that a new decision be issued.  However, in February 2014 correspondence from the Board, it was explained that no Board hearing on appeal had been conducted in this case and that therefore the May 2012 decision could not be vacated.  

Consideration of this appeal has included a review of all documents within the Virtual VA paperless claims processing system and the Veterans Benefits Management System, as of July 2014.  The documents within these systems do not include any non-duplicative materials pertinent to the present appeal except for the June 2014 post-remand brief. 


FINDINGS OF FACT

1.  Hypertension was not manifested during service or during the first post-service year, it is not shown to be causally or etiologically related to service. 

2.  No residual disability of a laceration of the 5th digit, right hand sustained in service, has been shown since the Veteran filed a service connection claim for this condition in November 2004. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for hypertension have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).

2.  The criteria for service connection for residuals of laceration of the 5th digit, right hand have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between a Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.

Relevant to the claims adjudicated herein, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, a February 2005 letter, sent prior to the August 2005 rating decision, advised the Veteran of the evidence and information necessary to substantiate his service connection claims, as well as his and VA's respective responsibilities in obtaining such evidence and information.  Although that decision did not address the assignment of effective dates and ratings, the failure to provide that information is harmless error in this case, as both claims on appeal are being denied. 

Relevant to the duty to assist, the Veteran's service treatment records (STRs) as well as post-service VA treatment records have been obtained and considered.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained. 

In addition, the Board determines that the AOJ has substantially complied with the May 2012 remand directives by ordering examinations and obtaining etiological opinions in June 2012 which are applicable to the instant claims that addressed the specific contentions of the Veteran and, as such, no further action is necessary in this regard.  The Board notes that the Court has determined that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance."  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  Based on the foregoing, the Board finds that the AOJ substantially complied with the mandates of the remand.  See Stegall, supra (finding that a remand by the Board confers on the appellant the right to compliance with its remand orders).  Further, the Veteran has not maintained that the June 2012 examination reports on file or opinions provided therein are inadequate for purposes of adjudicating the claims on appeal.  See Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011), (in the absence of a challenge to the adequacy of the examination, the Board is not required to explicitly explain why each medical opinion is adequate).  

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claims. 



II.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prevail on the issue of service connection, there must be evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999). 

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, including hypertension, to a degree of 10 percent within one year, from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  The Federal Circuit has held that the provisions of 38 C.F.R. § 3.303(b) relating to continuity of symptomatology can be applied only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

      A.	Hypertension

In November 2004, the Veteran filed a service connection claim for high blood pressure, indicating that this condition began in October 1995. 

The STRs include a March 1987 enlistment examination report that revealed that clinical evaluation of the lungs, chest and heart was normal and that a blood pressure reading of 118/78 was made.  A January 1994 examination report shows a blood pressure reading of 126/84.  The Veteran's blood pressure was noted as being 130/88 on his July 1995 examination.  Subsequent STRs dated later in July 1995 show the following blood pressure readings were taken over a 3-day period: 122/96, 130/96, 138/98 (July 26); 128/88, 130/80, 130/96, 124/82, 124/88, 126/92 (July 27); and 124/90, 122/88, 126/90,122/78, 120/75 and 119/80 (July 28).  Records dated in August 1995 note that the Veteran was being evaluated for questionable increase in blood pressure, and indicated he was assessed with borderline high blood pressure, as well as hyperlipidemia.  As the Veteran was scheduled to separate from service shortly, he was counseled to continue with present conservative measures, then follow-up with VA or other private physician.  Hyperlipidemia and borderline diastolic blood pressure were assessed, with an average 3-day reading of 88.  The Veteran was directed to continue present conservative measures and to follow up with VA or a civilian physician as soon as practical.

Private medical records of Dr. R. A. dated in 2005 and 2006, reveal a high blood pressure reading of 142/90 in December 2005 (at which time hypertension was assessed) and 146/114 in April 2006.  A report of medical history dated in November 2005 reflects that the Veteran had not previously been treated for high blood pressure.

Private medical records of Dr. H. V. dated in 2005 and 2006, also contain a mention of high blood pressure in April 2006.  

The Veteran presented testimony at a hearing held at the RO in February 2011.  He stated that hypertension was discovered on his service discharge examination, at which time the examiner commented that the Veteran should probably be put on medication to control blood pressure, but that since he was being discharged, he should seek VA treatment.  The Veteran indicated that he did not seek VA treatment right after discharge from service, and was not initially seen until 4 to 5 years thereafter, when he had symptoms including headaches and high blood pressure which were treated on an emergent basis.  He stated that he was currently under VA treatment for hypertension and was taking Valsartan. . 

A review of VA treatment records compiled in May 2012 and dated from December 2005 to June 2011 includes that a VA Persian Gulf examination was conducted in December 2005.  Blood pressure was 155/103.  The impressions included high blood pressure, rule out hypertension.  It was noted that the Veteran reported that during service the Veteran was told that he had borderline blood pressure, but he was never treated.  When seen in March and December 2008, blood pressure readings of 128/94 and 122/98 were made, respectively, and hypertension was assessed at both times.  Thereafter, the Veteran has continued to be treated and followed for hypertension.

A VA examination was conducted in June 2012 and the electronic and paper claims files were reviewed.  The Veteran gave a history of hypertension diagnosed 6 to 7 years previously and treated with Valsartan and Simvastatin.  The examiner noted that 15 blood pressure readings taken during service in 1995 resulted in an average systolic reading of 125.66 and diastolic reading of 87.8 and observed that by definition, these were normal blood pressure readings that did not meet the current medical/clinical definition of hypertension.  It was also mentioned that there was no evidence of diagnosis or treatment for hypertension until December 2005.  

Blood pressure readings of 152/98, 153/101, and 135/95 were made on examination; the Veteran reported that he had not taken his blood pressure medication before the examination.  BMI was measured as 32.3.  Essential hypertension was diagnosed and the examiner opined that this was not caused by or related to service or any service-connected condition.  He explained that the condition was most likely hereditary, and indicated that the Veteran had risk factors such as age, gender, race, family history, and BMI, and hyperlipidemia.  

Analysis

The Veteran maintains that service connection is warranted for hypertension, as borderline hypertension was diagnosed in service.  

The medical criteria relevant to rendering a diagnosis of hypertension for VA purposes is governed by VA Training Letter 00-07 (July 17, 2000), which states that hypertension is present if the diastolic blood pressure is 90 mm Hg or more or the systolic pressure is 140 mm Hg or more, or if both are present.  In isolated systolic hypertension, the systolic pressure is 140 mm Hg or more, but the diastolic pressure is less than 90 mm Hg.  Indisputably, the record contains medical evidence of currently diagnosed hypertension, as shown as early as 2005 in private medical records. 

The remaining question is whether or not currently manifested hypertension was incurred during or as a result of the Veteran's active military service, presumptively or otherwise. 

The STRs do reflect that borderline diastolic blood pressure was identified in August 1995, based upon review of blood pressure readings recorded over a 3-day period in late July 1995.  However, at that time it was essentially also concluded that the criteria for an in-service diagnosis of hypertension were not met.  The fact that the STRs and separation examination report failed to include an actual diagnosis of hypertension weighs heavily against the claim based on the theory of direct service incurrence. 

The record also fails to show that hypertension manifested to a degree of 10 percent by October 1996 (i.e., within the first year following his active duty service discharge, in October 1995), nor does the Veteran specifically maintain that it manifested during this time frame, as he indicated that he did not initially seek treatment for hypertension until 4 to 5 years after service.  A chronic disease need not be diagnosed during the presumptive period under 38 C.F.R. § 3.307(c), but if not, there must then be shown by acceptable medical or lay evidence, characteristic manifestations of the disease to the required degree, followed without unreasonable time lapse by definite diagnosis.  Caldwell v. Derwinski, 1 Vet. App. 466, 469 (1991).  No such evidence has been presented in this case.  Accordingly, service connection on a presumptive is not established under 38 C.F.R. §§ 3.307, 3.309. 

A Veteran seeking disability benefits must establish not only the existence of a disability, but also an etiological connection between his military service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000).  This is the third part of the Hickson analysis. 

With respect to the theory of direct service incurrence, the evidence of record does not establish that the Veteran currently has hypertension which is etiologically or causally associated with service.  Specifically, there has been no medical evidence or opinion provided which causally relates the Veteran's period of military service to his currently diagnosed hypertension.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service.").  See, too, Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 1308 Fed. Cir. 1998).  

Records reflect that the initial clinical diagnosis of hypertension was made in December 2005, about a decade after the Veteran's separation from service.  Evidence of a prolonged period without medical complaint and the amount of time that elapsed since military service, can be considered as evidence against the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  Moreover, there is no evidence of a chronic disability (hypertension) during the Veteran's period of active service, or of continuity of symptomatology after his period of active service, nor does the Veteran so maintain.  Hence, neither service incurrence, or continuity and chronicity of symptoms of hypertension are established in this case. 

When the onset/etiology of the Veteran's claimed hypertension was addressed by a VA examiner in June 2012, the examiner opined that hypertension was not caused by or related to service or any service-connected condition.  He explained that the condition was most likely hereditary, and indicated that the Veteran had risk factors such as age, gender, race, family history, and BMI, and hyperlipidemia.  As the conclusions reached by the VA examiner in 2012 were based on review of the Veteran's lay history, as well as service and post-service medical records and examination results, as well as on specialized clinical experience and knowledge, this evidence is considered both competent and highly probative.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Further, Board finds no adequate basis to reject this competent medical opinion based on a lack of credibility or probative value.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Evans v. West, 12 Vet. App. 22, 26 (1998).  In addition, the Veteran has not provided any competent medical evidence to rebut this opinion or otherwise diminish its probative weight.  See Wray v. Brown, 7 Vet. App. 488, 492-93 (1995). 

To the extent that the Veteran himself asserts he suffers from a hypertension as a result of service, or that its onset was in service, the Board does not question the Veteran's sincerity of his beliefs.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, the etiology of hypertension, this falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  "Competent medical evidence" is evidence that is provided by a person qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a).  Essentially it is beyond the Veteran's competency to link hypertension which initially manifested years after service, to service or any incident therein.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  

Accordingly, the Board finds that the preponderance of the evidence is against the Veteran's service connection claim for hypertension.  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claim.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  The benefit sought on appeal is therefore denied. 




	B.	Residuals of a Laceration of the 5th digit Right Hand

In November 2004, the Veteran filed a service connection claim for a right hand disability, indicating that this condition began in 1989. 

The STRs show that on June 11, 1989, the Veteran presented to sick bay with a complaint of lacerating the right fifth finger while trying to catch a bottle.  Examination revealed a 1 cm laceration at the PIP joint of the 5th digit of the right hand.  There was full range of motion of the finger and bleeding was controlled.  The laceration was cleaned and 4 to 5 nylon sutures were used.  On June 13, 1989, 3 sutures on the 5th right finger were still intact.  A June 23, 1989 entry indicates that the laceration was well healed and that there was full range of motion.  There was no sign of infection and the sutures were removed.  On separation examination of July 1995, clinical evaluation of the upper extremities was normal and the Veteran denied having swollen or painful joints.  

Private medical records of Dr. H. V. dated in 2005 and 2006, are negative for any complaints, treatment or diagnosis relating to the right hand or 5th digit.  Private medical records of Dr. R. A. dated in 2006 are similarly negative.

In a lay statement received in May 2010, the Veteran indicated that he could not use his right thumb the way he could his left thumb, and mentioned that he had a right thumb scar.

The Veteran presented testimony at a hearing held at the RO in February 2011.  He stated that that it was actually his right thumb that was injured and treated with stitches in service, not his right 5th finger.  The Veteran stated that the thumb was sore all the time and had a scar.  He did not identify any symptomatology associated with the right 5th finger and denied having a scar on that finger.   

A review of VA treatment records compiled in May 2012 and dated from December 2005 to June 2011, is negative for any complaints, treatment or diagnosis relating to the right hand of 5th digit.  On VA Persian Gulf examination of December 2005, the Veteran did not mention having any right finger injury or symptoms.  An entry dated October 2010 shows that the Veteran had no joint complaints.  

A VA examination was conducted in June 2012 and the electronic and paper claims files were reviewed.  The Veteran gave a history of an injury to the right thumb caused by a broken bottle and requiring stitches.  He reported that his thumb was sore all the time and that he was unable to open soda bottles due to discomfort.  The examiner noted STRs of June 1989 reveal suture removal of a laceration of the right 5th digit, described as fully healed and without limitations.  It was also mentioned that the record was otherwise silent regarding right hand issues.  Examination revealed no limitation of motion or painful motion of any fingers or thumbs, and no functional impairment.  X-ray films of the right thumb were normal.  The examiner indicated that there was no diagnosis to sustain the claim, and emphasized that examination was normal as were X-ray films.  It was observed that there was an inconsistency between the injury noted in service (affecting the right 5th finger) and current complaints of the veteran involving the right thumb.   

Analysis

Initially, the Board points out that the existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that section 1110 of the statute requires the existence of a present disability for VA compensation purposes); see also, Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  See also McClain v. Nicholson, 21 Vet. App. 319 (2007) (holding that the requirement that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even if the disability resolves prior to the adjudication of the claim.).  

Here the Board observes that although the Veteran claims that he has a right finger disability deriving from military service, competent, persuasive evidence does not establish the presence of any residuals/current disability of a laceration of the right 5th finger.  

A "current disability" means a disability shown by competent medical evidence to exist.  See Chelte v. Brown, 10 Vet. App. 268 (1997).  In this case, the only right hand/finger injury shown in service involved the right 5th digit only, with no involvement of the right thumb.  The STRs reveal that the laceration of the right 5th finger was described as well-healed by late June 1989.  Since that time, the record is negative for complaints, treatment or a diagnosis of any right 5th finger condition, and the June 2012 similarly failed to reveal any clinical residuals of a laceration or evidence of current disability.  

The Board points out that the Veteran's post-service complaints have involved his right thumb, not the right 5th finger, and he maintains that it was thumb that was injured and treated in service.  The Board finds the STRs to be more accurate and reliable than the Veteran's remote recollections and these clearly reflect that the 5th right finger- only, was treated during service.  To the extent that the Veteran currently complains of right thumb symptoms, there is no basis to etiologically relate complaints these to service; and moreover, a post-service clinical disability of the right thumb has also not been shown.  Accordingly, there is no basis for the award of service connection for a right thumb disorder, to the extent claimed.  

The requirement of a current disability may be met by evidence of symptomatology at the time of filing or at any point during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 323 (2007).  In this regard evidence dated from November 2004, when the Veteran filed his original service connection claim, is silent for any indication of right 5th finger laceration residuals  and even well prior to that time, the evidence is negative for evidence of the currently claimed disorder.  

Congress specifically limits entitlement to service connection for disease or injury to cases where there is a disability.  In the absence of proof of current disability due to disease or injury, there can be no valid claim.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Likewise, the Federal Circuit has noted that in order for a veteran to qualify for entitlement to compensation under statute, the existence of a disability must be proved, and as having resulted from a disease or injury that occurred in the line of duty.  See Sanchez-Benitez v. Principi, 259 F.3d 1356 (2001).  In conclusion, since the Veteran has not met the essential requirement of showing evidence of a current disability involving residuals of a right 5th finger laceration, the preponderance of the evidence is against his claim.  As the preponderance of the evidence is against the claim, the doctrine of reasonable doubt is not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  See also Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  Accordingly, the appeal of this claim must be denied. 


ORDER

Service connection for hypertension is denied.

Service connection for residuals of laceration of the 5th digit, right hand is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


